Citation Nr: 1032632	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat 
feet).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to June 
1993.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2008, the 
Veteran testified before the undersigned Veterans Law Judge (VLJ) 
at a Central Office hearing.  A transcript is of record.  This 
case was then Remanded by the Board in January 2009 for 
additional development and readjudicaiton.  


FINDINGS OF FACT

1.  The Veteran's pes planus (flat feet) preexisted service, as 
it was noted on entrance examination.

2.  The Veteran's preexisting pes planus underwent a measureable 
increase in severity while on active duty, thereby raising a 
presumption of aggravation.

3.  Resolving reasonable doubt, there is no clear and 
unmistakable evidence to rebut the presumption that the pre-
existing flat feet were aggravated by service.


CONCLUSION OF LAW

The Veteran's preexisting flat feet were aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist a claimant in substantiating a claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).

The VCAA applies in the instant case.  However, as the decision 
below constitutes a full grant of the benefits sought in the 
present appeal, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does not 
prohibit consideration of this matter on the merits.  

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. 
West, 12 Vet. App. 247, 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Mere history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court of Appeals for Veterans Claims (Court) has 
held that the presumption of soundness upon entry into service 
may not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained the 
Miller decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must consider 
"how strong the other rebutting evidence might be."  Harris v. 
West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
does not attach on conditions recorded on entrance examination 
reports or may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  If the presumption of soundness does not 
attach or has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity during 
service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 
(July 16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable evidence.  
See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is permanently worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 
1 Vet. App. 292 (1991).  

Factual Background and Analysis

The Veteran is seeking service connection for flat feet on the 
basis of aggravation.  Specifically, he claims that his pes 
planus was asymptomatic prior to service and later aggravated 
during service, to the point that he required treatment including 
prescribed orthotics.

On enlistment examination in November 1988, the Veteran was noted 
to have mild pes planus.  Thus, the presumption of soundness at 
entrance does not attach.  Verdon v. Brown, 8 Vet. App. 529 
(1996).  Because the evidence of record clearly establishes the 
pre-service existence of pes planus, the Board needs next to 
determine whether the pre-existing disorder was aggravated during 
active duty.  

Service treatment records (STRs) show that in October 1991, the 
Veteran was seen for symptomatic pes planus.  At that time, he 
was noted to have moderate pes planus and was referred to the 
podiatry clinic.  In January 1992, the Veteran was prescribed 
orthotics to wear as inserts in his shoes for "flexible" pes 
planus.  In December 1992, the Veteran was referred for a Medical 
Evaluation Board (MEB).  At that time spinal stenosis, cervical 
myelopathy and chronic headaches were reported and are the only 
abnormalities highlighted.  There was no mention of his pes 
planus disorder.  

In this case, the Veteran's STRs show that upon his enlistment, 
his pre-existing bilateral foot disorder was characterized as 
mild.  However, several years thereafter the symptomatology of 
his pes planus clearly worsened to the point where he was 
diagnosed with moderate bilateral pes planus.  Such evidence is 
presumptive of aggravation.  Thus, clear and unmistakable 
evidence is needed to rebut this presumption.  

The Board notes that, while the Veteran has not presented any 
evidence of regular post-service treatment for pes planus, he did 
file an initial claim for flat feet several months after service 
discharge.  However, the RO denied this claim in a September 1993 
rating decision because it found that the pes planus preexisted 
his military service, but was not aggravated as a result.  In 
January 2009, the Board reopened the Veteran's claim by 
specifically finding that new and material evidence had been 
submitted.  

However, the claims folder is devoid of any treatment records or 
other medical documents pertaining to flat feet until a February 
2001 VA outpatient treatment record which shows evaluation for 
pes planus with eversion.

At his Travel Board hearing in January 2008, the Veteran 
testified that his feet had been painful ever since he was 
discharged from the service.  He reported that over the years he 
has had inserts made for his shoes to alleviate symptoms in his 
feet, shins, and lower back.  Most recently he had been provided 
with new shoe inserts at the Washington, DC VAMC within the past 
month.  

During VA examination in November 2009, the examiner confirmed 
the diagnosis of bilateral pes planus concluding that it was more 
likely than not that there was an increase in the problems 
related to the Veteran's bilateral pes planus during service.  
The examiner explained that the Veteran was asymptomatic at 
entrance and the condition was noted to be mild.  The fact that 
he developed symptoms, sought treatment, and received treatment 
for the condition while on active duty shows that there was an 
increase in the condition.  

However the examiner could not answer the question as to whether 
the increase in symptoms was related to the natural progression 
of the disease without resorting to mere speculation.  She stated 
that many people have pes planus and never develop symptoms, 
while others do.  Also people with pes planus could have the 
condition because of stretched or torn tendons.  She further 
concluded there was no way to know if the Veteran had 
stretched/torn tendons while on active duty that caused him to 
develop symptoms or whether he would have developed symptoms in 
any situation.  

Here, there is no clear and unmistakable evidence that the 
Veteran's pre-service pes planus was not aggravated.  The 
contemporaneous evidence shows that he was found fit for active 
duty, but that several years into service his flat feet became 
symptomatic.  There was a clear increase in disability during his 
period of active service, as evidenced by the treatment and 
diagnosis of moderate pes planus.  Moreover, because the Veteran 
filed his initial claim for service connection shortly after 
service, the evidence essentially shows a continuity of 
symptomatology.  

In addition, the Board recognizes that the 2009 VA opinion was 
not altogether definitive in concluding the Veteran's flat feet 
were aggravated in service.  In giving this opinion, the language 
from the examiner does not meet the strict criteria for clear and 
unmistakable evidence needed to rebut a presumption of 
aggravation.  Rather the opinion leaves open the possibility that 
reasonable minds could differ in giving an opinion as to whether 
aggravation took place.  In order to support a conclusion that 
the evidence of record is clear and unmistakable, the evidence 
must be so convincing that reasonable minds could not differ.  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The clear and 
unmistakable evidence standard is an onerous one and requires 
that the no aggravation result be undebatable.  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003).

In light of the above, the Board finds that the presumption of 
aggravation stands unrebutted.  Giving the Veteran the full 
benefit of the doubt, the Board concludes that service connection 
for bilateral pes planus is warranted.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for bilateral pes planus (flat 
feet) is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


